747 N.W.2d 545 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Michael J. BORGNE, Defendant-Appellee.
Docket No. 134967. COA No. 269572.
Supreme Court of Michigan.
April 30, 2008.
On order of the Court, the application for leave to appeal the August 9, 2007 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall address: (1) whether the defendant's constitutional rights under Doyle v. Ohio, 426 U.S. 610, 619, 96 S.Ct. 2240, 49 L.Ed.2d 91 (1976), were violated, (2) whether the claim of error under Doyle was properly preserved at trial, (3) the resulting appropriate standard of review on appeal, and (4) whether any error was harmless under the applicable standard of review.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move *546 the Court for permission to file briefs amicus curiae.